DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 12 July 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the Office Action’s rejection is merely conclusory because it concludes that it would have been obvious to modify Lavon to allow a consumer to identify the correct size, it is noted that the rationale presented in the rejection is not merely conclusory but instead provides a distinct advantage to the articles of Lavon. By corresponding the sizes of the articles of Lavon to the weight range of the wearer that would fit in that size, as taught by Ronn, a consumer is more likely to select the correct size. By providing a consumer with more information about the sizing and fit of the articles, a consumer is able to make a more educated and accurate decision. Therefore, it would be advantageous to correspond the sizes to weight ranges, and one of ordinary skill in the art would be motivated to modify the articles of Lavon to correspond the sizes to weight ranges based on the teaching of Ronn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LaVon et al. (2011/0247199) in view of Ronn et al. (2004/0097897).
With respect to claim 1, LaVon discloses an array of taped and pant articles, as disclosed in paragraph [0010], the taped article 100T comprising a first chassis 102, as shown in figure 1, and the pant article 100P comprising a second chassis 102, as shown in figure 2. The taped article is not preclosed, as disclosed in paragraph [0050]. The pant article is preclosed, as disclosed in paragraph [0051], to form a waist opening and leg openings, as shown in figure 5. The first and second chassis are substantially identical, as disclosed in paragraph [0056], and therefore comprise substantially the same core width and length, as disclosed in paragraph [0064]. The taped article 100T has a first size, as shown in figure 1, and the pant article 100P has a second size, as shown in figure 2. LaVon discloses in paragraph [0060] that the pant article can have an extension to the front and back waist regions to provide additional body coverage for wearers of differing size, and therefore discloses a pant article having a second size that is larger than the first size of the taped article when the taped and pant articles have substantially identical chassis of the same length and width.
LaVon discloses all aspects of the claimed invention with the exception of the first size corresponding with a first weight range and the second size corresponding with a second weight range, wherein the first and second weight ranges are different. Ronn teaches corresponding the size of an absorbent article with a weight range wherein the weight ranges are different, as shown in figure 4b, to allow a consumer to properly identify the correct size for a wearer of a certain weight, as disclosed in paragraph [0034]. It would have been obvious to one of ordinary skill in the art at the time of invention to have the first size of LaVon correspond with a first weight range, and the second size correspond with a second, different weight range, as taught by Ronn, to allow a consumer to identify the correct size article for a wearer of a certain weight.
With respect to claim 2, Ronn teaches a first weight range that overlaps with a second weight range, as shown in figure 4b. It would have been obvious to one of ordinary skill in the art at the time of invention to make the first weight range of LaVon, as modified by Ronn, overlap with the second weight range in order to achieve the predictable result of offering a consumer a selection of sizes so that the consumer can select the article offering the most ideal fit for a wearer of a certain weight.
With respect to claim 3, Ronn teaches a first weight range that do not overlap with a second weight range, as shown in figure 4b. It would have been obvious to one of ordinary skill in the art at the time of invention to make the first weight range of LaVon, as modified by Ronn, not overlap with the second weight range in order to achieve the predictable result of offering a consumer a wide variety of article sizes covering a wide range of wearer weights to provide articles that can fit a wide variety of wearers.
With respect to claim 4, LaVon discloses in paragraph [0003] that the articles can be made into a diaper or an adult incontinence article. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the taped article of LaVon a diaper and the pant article an adult incontinence product to achieve the predictable result of offering a consumer a wide variety of articles for different uses and wearers.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781